DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Response of 20 Sept. 2022 has been entered.
Claims 1-10 are currently pending.

Election/Restrictions
Applicant’s election of the invention of Group II, claims 5-10, and the species of N-lauroylsarcosine as the compound of formula I, urea as the additional agent, brain as the biotissue and paraformaldehyde as the fixation compound in the reply filed on 20 Sept. 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). In the interest of compact prosecution, the species election with respect to species of biotissues is hereby withdrawn.
Claims 1-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 20 Sept. 2022.
Claims 5-10 are considered here.

Claim Rejections - 35 USC § 112(a) (written description)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 5-7, 9 and 10 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claims 5-10 are directed to a method for clearing a biotissue by contacting the biotissue with a composition comprising the compound of formula I.  The specification states that the compound of formula I achieves clearance of the biotissue by acting as a delipidating agent (Spec., US20200271553, [0067]).  The specification describes only a single species of compound useful in the invention (N-lauroylsarcosine) (Spec., Examples 1-4), which is a detergent compound (see Marini, col. 9, line 38 to col. 11, lines 15).  While the specification discloses a subgenus of formula I which defines compounds having a surfactant/detergent structure (Spec., [0052] and claim 8), formula I encompasses a wide range of compounds which do not have a detergent structure with an aliphatic tail portion (e.g., formula I encompasses the standard amino acids, which would not be expected to share the same chemical properties as N-lauroylsarcosine).
In the case of a chemical invention, adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties (MPEP 2163).  The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species sufficient to show the applicant was in possession of the claimed genus (Id.).  A “representative number of species” means that the species which are adequately described are representative of the entire genus (Id.).  Since the specification does not describe a single species of compound useful in the invention that does not have the detergent structure set forth in [0052] nor any guidance (e.g., a structural-functional relationship) that would identify such compounds, the specification does not describe a representative number of species sufficient to provide written description support for the full scope of the claims with respect to compounds of formula I (but rather provides adequate written description only for the subgenus recited in claim 8). 

Claim Rejections - 35 USC § 112(b) (indefiniteness)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “a step of pre-treating a fixed biotissue”.  The term “pre-treating” is not expressly defined in the specification and is thus given its broadest reasonable interpretation consistent with the specification (see MPEP 2111).  The specification states:
“a pre-treatment step for dehydrating the biotissue may be further performed, and the pre-treatment step may be used without particular limitation as long as the step is typically a pre-treatment method for dehydrating a biotissue, but it is preferred that the fixed biotissue is impregnated with a solution in which the amino acid represented by Formula 1 is dissolved at a concentration of 20 to 50 w/v %, and it is more preferred that the fixed biotissue is impregnated with a solution in which the amino acid represented by Formula 1 is dissolved at a concentration of 35 to 45 w/v %. When the concentration of the pre-treatment solution is less than 20 w/v %, dehydration is not effectively performed, so that a swelling phenomenon of the tissue occurring during the clearing of the tissue may occur, and when the concentration is more than 50 w/v %, the amino acid represented by Formula 1 or a salt thereof is not completely dissolved, and the dehydration effect is not further enhanced.” (Published Spec. US20200271553, [0067]). 
While the specification describes the pre-treating step as “typically” being a dehydrating step performed under certain conditions, the specification does not limit the pre-treating step as such or contain any other guidance as to the metes and bounds of the term.  Thus, it is unclear what type of step would constitute a pre-treatment (e.g., in any method including multiple additions of N-lauroylsarcosine to a fixed tissue, would the first addition be considered a pre-treatment? Or is some further step or conditions required?).  Moreover, claim 7 recites pre-treating “a fixed biotissue” as opposed to “the fixed biotissue” of claim 5, further rendering the meaning of the term “pre-treating” unclear within the context of the claimed method (making it unclear whether the term requires multiple treatments of the same biotissue).  The rejection can be overcome by amending claim 7 to make clear that the “pre-treating” is a dehydrating step occurring under the conditions in the above-cited portion of the specification, and that such pre-treating is on “the fixed biotissue”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwanaga et al., Biomedical research 30.4 (2009): 217-225, as evidenced by Tainaka et al., Annu Rev Cell Dev Biol 32.1 (2016): 713-741 and US10571371 to Marini et al.
Regarding claims 5-8, Iwanaga teaches a method of preparing a biotissue (brown adipose tissue) for optical/visual analysis via in situ hybridization and staining, comprising fixing the biotissue with paraformaldehyde, contacting the fixed biotissue with N-lauroylsarcosine (a compound of formula I wherein R1 is methyl, R2 is C11 alkylcarbonyl and R3 is hydrogen) and then dehydrating the tissue through a graded ethanol series (p. 218, under In situ hybridization).  
Regarding the recitation in claim 5 that the contacting performs a step of “clearing” the biotissue, the term “clearing” is not expressly defined in the specification and is thus given its broadest reasonable interpretation consistent with the specification (see MPEP 2111).  As evidenced by Tainaka, “clearing” of biotissues refers in the relevant art to a process of removing light absorbing tissue constituents and includes steps of fixing (e.g., with paraformaldehyde) and permeabilization, which can be performed with a delipidating agent such as a detergent (p. 719, 1st ¶ and Table 1; p. 723-728, under PERMEABILIZATION).  Marini further evidences that N-lauroylsarcosine is detergent useful as a biotissue delipidating agent (col. 9, line 38 to col. 11, line 46).  Thus, the process of Iwanaga, which includes steps of fixing with paraformaldehyde and treating with the delipidating agent N-lauroylsarcosine, can be considered as “clearing” the biotissue within the meaning of the claims (cf. Spec., US20200271553, [0067] which describes use of the compounds of formula I as a delipidating agent).
Regarding claim 7, Iawanaga teaches treating the fixed biotissue two times with N-lauroylsarcosine separated by a washing step (p. 218, under In situ hybridization), and the first treatment can be considered “pre-treating”.  Moreover, the “pre-treating” step of claim 7 is optional.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Iwanaga, as applied to claims 5-8, in view of Sacks et al., Diabetes 62.6 (2013): 1783-1790..
Claim 10 differs from Iwanaga, as applied to claims 5-8, in that: the biotissue is brain, blood vessels, liver, lungs, kidney, pancreas or intestines.
Sacks teaches that brown adipose tissue (BAT) can be found in various organs, including blood vessels, liver, lungs, kidney, pancreas and intestines (Table 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the method of Iawanaga to prepare BAT for visualization wherein the BAT is harvested from any source in the body containing BAT, such as blood vessels, liver, lungs, kidney, pancreas and intestines as taught by Sacks, because it would have been obvious to combine prior art elements according to known methods to yield predictable results. Using the method of Iwanaga to prepare BAT from blood vessels, liver, lungs, kidney, pancreas or intestines would have led to predictable results with a reasonable expectation of success because Iwanaga teaches that BAT is characterized by common structural and functional properties (Iawanaga, p. 217, 1st ¶) and one of ordinary skill would thus expect a method for processing BAT tissue such as taught by Iwanaga to be generally applicable to any source of such tissue.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467. The examiner can normally be reached M-F 930-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657